Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin E. Witcher and Bobby Burns appeal the district court’s order granting Defendant’s summary judgment motion on their retaliation, racial discrimination and hostile work environment claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000) (“Title VII”), and West Virginia law. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Witcher v. Bayer CropScience USA LP, No. 2:06-cv-00947 (S.D.W.Va. Apr. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.